                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MINNESOTA

In re:                                                                       BKY # 18-32405
                                                                             Chapter 12
GARY AND JUDY DEGEN

               Debtors.



                              CHAPTER 12 PLAN OF REORGANIZATION
                                    DATED OCTOBER 29,2018


                                  ARTICLE I: Summary of the Plan

        This plan shall continue for a period of FIVE years from its effective date. The property of the
Debtors is being valued, and the claim of each secured creditor is being treated as secured in the
amount of the value of the property securing such claim. Costs of administration are being paid on
the effective date of the plan unless otherwise agreed to or directed by the Court. Priority claims
are being paid in full as allowed. The Debtors will pay the Trustee no less than all disposable
income, as that term is defined in 11 U.S. C. Section 1225, for Trustee administration and
distribution to unsecured creditors. The deficiency claims of all secured creditors will be treated as
unsecured claims unless otherwise ordered by the Court.

                                       ARTICLE II: Definitions

1.       "Creditors" means all entities having a claim against the Debtors.
2.       "Secured Creditor" means a creditor with a lien or security interest in property of the
          Debtors.
3.       "Claim" means a timely filed claim which has been allowed by the Court or a secured claim
         which is dealt with in the plan whether or not a claim is filed.
4.       "Effective Date" means the date on which the Order of Confirmation becomes final.
5.       "Trustee" means the Chapter 12 Trustee.
6.       “Disposable Income" means all income received by the Debtors annually after deducting
          operating expenses, living expenses (salaries approved) and plan payments.

                                    ARTICLE III: Liquidation Test

        The Debtors' net equity in their property appears to be in excess of all claims. All allowed
claims will be paid as provided in this Plan. This is a 100% pay plan. If disposable income is
insufficient to pay all claims, Debtors' will liquidate sufficient property to do so.

                                  ARTICLE IV: Disposable Income

        The Debtors' projections of gross income, operating expenses, living expenses and plan
payments indicate that they may have disposable income annually in the amount of $47,000.00.
For the term of this plan, all of the Debtors' disposable income, regardless of the amount, will be
paid to the Trustee for payment of cost of administration and distribution to unsecured creditors. All
disposable income (future earnings not necessary for the continuation, preservation and operation
of the farm and for the maintenance or support of the Debtors and their dependents) for FIVE years
following the effective date shall be submitted to the Trustee for distribution. All creditors with Class
4 – General Unsecured Claims shall be paid a pro rata share of disposable income after
administrative and priority claims have been paid. Unsecured creditors will be paid 100%.


                                    ARTICLE V: Living Expenses

       The Debtors' projection of living expenses is $60,000.00. The Debtors shall limit annual
withdrawals to said amount, unless said amount is modified by Court Order. The Court shall retain
authority and jurisdiction to modify said allowance upon application of a party in interest.

                       ARTICLE VI: Classification and Treatment of Claims

        Class 1. Costs of Administration. This Class includes compensation and expenses of
professionals and court costs and all expenses incurred by the Debtors after the filing of their
petition and before the entry of the order of confirmation and expenses of professionals and court
costs, shall be paid in full on the effective date of the plan. Claims for compensation and expenses
of professionals and court costs shall be paid upon approval by the Court and as directed by the
Court. The Chapter 12 Trustee shall make application to the Court for approval of trustee’s fee and
for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
under the Bankruptcy Code in administering this case. The Debtors shall pay an amount equal to
five percent (5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment
and the Trustee shall hold the fee until the Trustee’s fees and expenses are applied for and
approved by the Court. Once the Trustee’s fees are approved, the Trustee shall pay them. If there
are excess funds in the account at the end of the case, the money shall be paid to the unsecured
creditors and any excess after paying the unsecured creditors shall be paid to the Debtors, unless
otherwise ordered by the Court. All payments shall be made through the Chapter 12 Trustee
unless otherwise stated herein. Creditors shall only accept direct payments from the
Debtors if specified in the Plan.

 Class 2: Secured Claims. Class 2 consists of secured claims. The applicable trustee's fee will
 be added to those payments paid by the trustee. The Debtors reserves the right to prepay any
 portion of any claim.

        A. PRODUCE STATE BANK This creditor holds liens upon the Debtors’ real and
           much personal property and is fully secured. This claim shall not be impaired and
           shall be paid directly by the Debtors.

        B. AG DIRECT This creditor holds a lien on a 2012 John Deere S670 Combine, and
           2008 Timpte Grain Trailer. The claim is in the amount of $147,000.00. The trailer
           shall be promptly sold by Debtors or turned over to creditor to be sold in an agreed
           upon manner. The remaining claim estimated at approximately $132,500.00 shall
           be amortized over 6 years at the contract rate of 3.7%, beginning February 1, 2019,
           resulting in an annual payment of approximately $24,500.00. Any adequate
           protection payments shall be deducted from the 2019 payment. This shall be paid
           directly by the Debtors.

        C. CHASE This creditor is holding the mortgage upon Debtors' homestead in the
           amount of $37,900. The homestead is valued at $256,700.00. This claim shall not
           be impaired and shall be paid directly by the Debtors.
       D. JOHN DEERE FINACIAL This creditor has several loans secured by numerous
          items of farm machinery. The loans appear cross-collateralized. The total amount
          of the claim may exceed $600,000.00 when allowable costs are assessed. The
          total value of all collateral may approach $500,000.00, or more.

           The Debtors will retain the following items and pay the indicated amounts:

                    3038 Utility Tractor & attachments       14,900
                    JD 8 row corn header (608C)              30,000
                    S670 combine                            132,500
                    635F flex header # 1HOO635F706552         7,500
                    612C 12 row corn header                  36,904

           Other items shall promptly sold by Debtors or turned over to creditor to be sold in
           an agreed upon manner - except for the S690 combine which shall be retained
           pursuant to the adequate protection order applicable to this claim. The remaining
           claim estimated at approximately $221,804.00 shall be amortized over 6 years at
           the contract rate of 3.3%, payment beginning February 1, 2019, resulting in an
           annual payment of approximately $40,799.00. Any adequate protection payments
           except the S690 combine if surrendered shall be deducted from the 2019 payment.
           This claim shall be paid directly by the Debtors.

           E. ALL OTHE SECURED CLAIMS Shall not be impaired and shall be paid
           directly by the Debtors.

       Class 3: Priority Unsecured Claims. Class 3 consists of all claims entitled to priority under
§ 507. Debtors are unaware of claims of this category.

        Class 4. General Unsecured Claims. Class 4 consists of general unsecured claims, claims
of all unsecured creditors which are as a result of damages arising as a result of the rejection of
unexpired leases and/or executory agreements, claims resulting from the value of a secured claim
being of a value less than the security held against held claim, and/or those secured creditors
whose claims are determined to be unsecured, claims of all accommodation parties and co-makers
or loans of which the Debtors are the principal, and claims for taxes and penalties which are not
included in any other Class.

      A. ALLOWED CLAIMS Allowed claims shall be paid in full by the trustee. By the
         conclusion of the plan the Debtors will pay the trustee funds sufficient to pay these
         claims.

       Class 5. Executory Contracts and Leases. Class 5 consists of executory contracts and
leases existing as of the date of filing. All such executory contracts and leases are rejected unless
specifically assumed in this section.

                                  ARTICLE VII: Execution of Plan

       The Debtors propose to continue their operations and make the plan payments out of farm
or other income. In the event Debtors is unable to make projected payments, sufficient personal
property or real estate will be sold to enable Debtors to do so.
               ARTICLE VIII: Retention of Liens and Incorporation of Documents

       All creditors whose claims are treated as secured in this plan shall retain their liens on the
collateral securing their respective claims subject to cash collateral provisions as specified in the
plan and until such claims are paid in full in the amount allowed as secured. Except as modified by
the terms of this plan, all documents evidencing indebtedness and security in favor of said secured
creditors remain the same and are incorporated herein by reference as if more fully set out in this
plan. This plan and the Order confirming the plan may be recorded in the Office of the Register of
Deeds of each county.


                                  ARTICLE IX: General Provisions

1.    Normal income, security; retention of liens. As long as Debtors are no more than 30
      days delinquent in payments under this Plan, they shall be entitled to use all sales
      proceeds of normal income collateral such as crop or livestock sales, and any crop or
      other proceeds of their operations in the normal course of business. With that
      exception, and except as limited or avoided under 11 U.S.C. §§ 506, 522(f), or 544, secured
      creditors shall retain their interests in all collateral, to the extent that they held such collateral
      interests prepetition, until their claims as modified herein are paid in full.
2.    Waiver of defaults. All defaults with respect to any creditor are waived.
3.    Vesting of property. All property of the estate shall vest in the Debtors as of the date of
      Plan confirmation.
4.    Reservation of rights. Debtors reserves all rights under Minn. Stat. § 557.10 as to
      crops and any terminated interests in real estate.
5.    The Court shall retain jurisdiction over the Debtors and his property for the term of the plan.
6.    As part of the continuing operation, the Debtors shall submit operating reports and bank
      statements on a monthly basis to the Chapter 12 Trustee. The Debtors shall provide the
      Chapter 12 Trustee copies of tax returns annually once filed.




Mark Halverson                                         Signed: /S/ Gary Degen_____
Bar no.: 124217                                                /S/ Judy Degen
Halverson Law Office
600 South Second Street
P.O. Box 3544
Mankato, MN 56002-3544                                        Dated: OCTOBER 29, 2018
Tele: 507-345-1535
Fax: 507-345-6407
Email: lawfirm@halverson.com
